Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 10f8 Page ID #:286
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
LOS ANGELES, CALIFORNIA 90012

 

OFFICIAL BUSINESS

    
    
             

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264

NTyre

 

FILED
US. DicTAICT COURT

APR | 7 2020

san
CENTRAL } SF CAU
RY

 

 

 

 

 

 

Ty _—

   
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 2of8 Page ID #:287

Case: 2:19mc83 Doc: 20

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 3of8 Page ID #:288

MIME- Version:1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28116851@cacd.uscourts.gov>Subject:Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Initial Order upon Filing of Complaint - form only Content-Type:
text/html

This is an automatic e-mail message generated by the CM/ECE system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 7/29/2019 at 1:00 PM PDT and filed on 7/29/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E
Filer:

Document Number:

Docket Text:
NOTICE TO COUNSEL upon filing of the complaint by Judge Christina A. Snyder. (rba)

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Maxwell V Pritt jchavez@bsfllp.com, mlareine@bsfilp.com, mpritt@bsfllp.com

Kinh-Luan Tran joe.tuffaha@Itlattorneys.com, ltran@bsfllp.com, docket@Itlattorneys.com
2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu CA 90264

US
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 4of8 Page ID #:289

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18

19
20

21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
IRA KLEIMAN, et al. Case No. 2:19-mc-00083-CAS-E
Plaintiff(s),
y NOTICE TO COUNSEL

CRAIG WRIGHT
Defendant(s).

 

 

This case has been assigned to the calendar of Judge Christina A. Snyder.
This Notice to Counsel shall be to all parties appearing in propria persona, and for
purposes of this notice, the term “counsel” shall include any person appearing in
pro per.

Counsel are advised that the Court expects strict compliance with the
provisions of the Local Rules and the Federal Rules of Civil Procedure. All of the
Local Rules are equally important. The parties are reminded to follow the
disclosure requirement in Local Rule 7.1. Copies of the Local Rules may be

purchased from one of the following:

Los Angeles Daily Journal Metropolitan News West Group
915 E. Ist Street 210 South Spring St. 610 Opperman Drive
Los Angeles, CA 90012 Los Angeles, CA 90012 Egan, Minnesota 55123

The Local Rules and Judge’s Procedures and Schedules may also be

-{-

 
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page5of8 Page ID #:290

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

 

 

found on the United States District Court’s website at the following address:
HTTP://WWW.CACD.USCOURTS.GOV. Please note that certain Local Rules
have recently been amended.

The attention of counsel is particularly directed to Local Rules 16 and 26 for
the conduct of mandatory pretrial and settlement proceedings.

The Court notes that a party to this lawsuit does not have a lawyer. Parties
in court without a lawyer are called “pro se litigants.” These parties often face
special challenges in federal court. Public Counsel runs a free Federal Pro Se
Clinic at the Los Angeles federal courthouse where pro se litigants can get
information and guidance. The clinic is located in Room G-19, Main Street Floor
of the United States Courthouse, 312 North Spring Street, Los Angeles, California
90012. For more information, litigants may call (213) 385-2977 (x. 270) or they

may visit the Pro Se Home Page found at
http://court.cacd.uscourts.gov/cacd/ProSe.nsf. Clinic information is found there
by clicking “Pro Se Clinic - Los Angeles”.

Counsel are reminded of their obligations to disclose information and confer
on a discovery plan not later than 21 days prior to the date of the Fed. R. Civ. P.
16(b) scheduling conference and to report to the Court not later than 14 days after

they confer on a discovery plan and the other matters required by Fed. R. Civ. P.

26(f) and the Local Rules of this Court. The following issues will be considered at
the scheduling conference: the last date by which parties and claims for relief may
be added, the discovery cutoff, as well as any issues relating to the discovery plan,
the last date for filing motions, the time for the pretrial conference and the trial
date. Scheduling conferences are generally held on Monday at 11:00 a.m.

Counsel should also be guided by the following requirements when

litigating cases assigned to Judge Snyder:
1. INTERROGATORIES: Refer to the Local Rules.
\\\

 
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 6of8 Page ID #:291

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2. MOTIONS: Motions shall be heard on each Monday of the month at
10:00 a.m., unless otherwise ordered by the Court. If Monday is a national
holiday, the succeeding Monday shall be the motion day and all matters noticed

for such Monday stand for hearing on the following Monday without special order
or notice. The Court provides oral or written tentative rulings on most motions.

Counsel are encouraged to direct oral argument to the matters raised in the
tentative ruling and to submit to any part of the ruling that is not in genuine
dispute, where appropriate. The Court will notify counsel if it does not require
oral argument on any specific motion.

Motion papers should comply with the Local Rules. Briefs should not
exceed the page limits authorized by the Local Rules. The Court will rarely grant

leave to file briefs that exceed the authorized page limits. Counsel are admonished

not to circumvent page limits by filing multiple motions which purport to address
separate issues in a case. Such motions will not be considered unless counsel
obtains leave to file more than one motion or to file a brief that exceeds the page
limits authorized by the Local Rules.
3. EX PARTE APPLICATIONS:
A. NOTICE: The parties’ and counsels’ attention is directed to

Local Rule 7-19. The moving party shall inform the opposing party or parties that

such party or parties shall have 48 hours from the date of delivery of the moving
papers to file and serve their opposition papers, if any.

B. HEARING: No hearing will be held on any ex parte application
unless deemed necessary by the Court and in such case counsel will be notified by
the Courtroom Deputy Clerk.

4. DISCOVERY CUTOFF: Generally, the Court will set a discovery

cutoff date at the scheduling conference. The Court expects that by the date of the
discovery cutoff, all discovery and responses thereto shall have been served, and

all motions to compel will be on file and have been argued (but not necessarily

-~3-

 
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 7of8 Page ID #:292

1

oO wo nN Dn A FF WY WN

NO WoO NO PO NHN NO NO NO NO Re ee
ao NN BO OF FEF WHO NY KH CO CO OO YT DWH AW BR WHO PO * OC

 

 

decided). The only discovery that may be conducted after the discovery cutoff
date without leave of Court is discovery ordered by the Magistrate Judge for
which a timely-filed motion was pending and argued before the discovery cutoff

date. Unless the Court has issued a contrary order, all discovery motions should
be set before the Magistrate Judge to whom this case is assigned.

5. MANDATORY COPIES: The Court requires that mandatory copies
of electronically filed documents be delivered to the judge’s mail box outside the
Clerk’s Office on the 4" floor of the 15 Street Courthouse no later than 12:00 p.m.
on the first court day following the date when the documents are required filed.
Furthermore, mandatory copies shall be 2-hole punched and the efile
notification date shall be visible on or as the first page. Moreover, in all cases

asserting claims under the antitrust laws, the patent laws or federal securities laws,

and in such specific cases as may be designated by the Court, counsel must deliver
to the court two (2) mandatory copies of all documents that are electronically
filed. Mandatory copy documents shall include tabs to separate exhibits,
declarations, etc., where applicable. The Court will also accept any fax courtesy
copies not exceeding five (5) pages in length total. The Courtroom Deputy

Clerk’s fax number is 213-894-0375. In addition, counsel shall email any and all

proposed orders to the Courtroom Deputy Clerk in “Word” or “WordPerfect”

format to CAS_Chambers@cacd.uscourts.gov

6. CONTINUANCES: Continuances will only be granted based upon a
showing of good cause. Stipulations, including second and subsequent extensions
of time to respond to the complaint, are effective ONLY when approved by the
Court. (See Local Rule 16-8).

7. REMOVED ACTIONS: Any answers filed in state court must be

refiled with the Court as a supplement to the petition. Any pending motions must
be renoticed in accordance with Local Rule 37-3.

8. TELEPHONIC HEARINGS: Upon obtaining leave of Court at least

-4—

 
Case 2:19-mc-00083-CAS-E Document 36 Filed 04/17/20 Page 8of8 Page ID #:293

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Date: July 29, 2019

 

 

one week in advance of any hearing, Judge Snyder will permit oral argument on
calendared motions to be heard telephonically if (a) all involved parties consent to
the telephone hearing, (b) the parties anticipate presenting limited argument, and

(c) the Court’s calendar permits such telephonic oral argument to be heard.
The telephonic hearing will be scheduled at a time convenient for the Court

and the parties, on the Monday originally scheduled for the hearing of the motion
pursuant to the Federal Rules of Civil Procedure and the Local Rules. The party
bringing the motion will initiate the conference call, and when all counsel are
present on the line, will contact the Court. Callers will hold on the line until their
motion is ready to be heard, at which time they will be connected with the Court,
the case will be called, and the telephonic hearing will commence.

9. COMMUNICATIONS WITH THE COURT: Unless counsel have

been expressly authorized to communicate with chambers (e. g., for a telephone
status conference with all counsel participating), all oral and written
communications must be submitted only to the Courtroom Deputy, Catherine
Jeang with copies to all counsel of record. Please do not attempt to communicate
in writing or by telephone with chambers. (See Local Rule 83-2.11).

10. © NOTICE OF THIS ORDER: Counsel for plaintiff is responsible for

promptly serving a copy of this Order on all defendants’ counsel. If this case came

to the Court via removal, the removing defendant shall promptly serve a copy of

this Order on all parties of record.

lasiia bs drgde

 

Christina A. Snyder
United States District Judge

 
